         Case 2:19-cr-00606-HB Document 92 Filed 12/22/20 Page 1 of 12



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  :             CRIMINAL ACTION
                                          :
             v.                           :
                                          :
WILLIAM JOHNSON                           :             NO. 19-0606

                                 MEMORANDUM

Bartle, J.                                                December 21, 2020

            Defendant William Johnson was convicted after a jury

trial of one count of being a felon in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1).             Before the Court is the

motion of defendant for a new trial under Rule 33 of the Federal

Rules of Criminal Procedure.

                                      I

            Pursuant to Rule 33, the court may grant a new trial

“if the interest of justice so requires.”             Fed. R. Crim. P.

33(a).    A new trial may be granted if in the view of the Court

the verdict is against the weight of the evidence. See United

States v. Johnson, 302 F.3d 139, 150 (3d Cir. 2002). Unlike an

insufficiency of the evidence claim, the Court is not required

to view the evidence in a light favorable to the Government when

reviewing a motion under Rule 33.             United States v. Silveus, 542

F.3d 993, 1004-05 (3d Cir. 2008).             Instead, the Court “exercises

its own judgment in assessing the Government’s case.”             Id. at

1004.    The court must consider whether there is “a serious
      Case 2:19-cr-00606-HB Document 92 Filed 12/22/20 Page 2 of 12



danger that a miscarriage of justice has occurred—that is, that

an innocent person has been convicted.”        See id. at 1004-05

(quoting Johnson, 302 F.3d at 150).        Motions under Rule 33 “are

not favored and should be granted sparingly and only in

exceptional cases.”     Id. at 1005 (internal quotations omitted).

                                   II

         Defendant was first tried in January 2020 but the jury

was unable to come to a verdict.        The Court declared a mistrial

and scheduled a second trial for March 17, 2020.         The second

trial was continued due to the coronavirus pandemic until

September 16, 2020.

         In the interim, Johnson sent a letter to notify the

Court he no longer wished to be represented by the court

appointed attorney who represented him at his first trial.

Johnson informed the Court that he wanted to proceed pro se at

his second trial.     The Court held a hearing on August 12, 2020

and allowed him to do so but appointed him stand-by counsel for

his second trial.

         The Government presented evidence at Johnson’s second

trial that on September 2, 2019 at approximately 6:30 p.m. a

police radio dispatch reported a man with a gun at an apartment

building located at 1508 West Allegheny Avenue in Philadelphia,

Pennsylvania.   Philadelphia Police Officers John O’Hanlon, Scott



                                  -2-
         Case 2:19-cr-00606-HB Document 92 Filed 12/22/20 Page 3 of 12



Holmes,1 Matthew Lally, and James McCullough responded to the

dispatch.

            From their police cruiser, Officers O’Hanlon and

Holmes spotted the man described in the dispatch on the

southwest corner of 15th Street and West Alleghany Avenue as

they were driving east on West Alleghany Avenue.            Officers Lally

and McCullough were in a police SUV following immediately behind

them.    Both police vehicles stopped.        Officers Holmes and

McCullough exited the passenger sides of their respective police

vehicles and approached the man.         Defendant Johnson, who was

with the man, fled to the east on West Alleghany Avenue after he

saw the officers.      Officers Holmes and McCullough chased after

Johnson on foot while Officers O’Hanlon and Lally followed in

their police vehicles.       Both Officers O’Hanlon and McCullough

saw Johnson grab his waistband at times when he ran.

            Johnson’s flight along West Alleghany Avenue was

confirmed by a video taken by a surveillance camera from a

building across the street.        The video also showed Johnson

grabbing his waistband at times.         Johnson did not dispute at his

second trial that he is the man seen running from police in the

video.




1.          Officer Holmes did not testify at Johnson’s trial.
                                     -3-
        Case 2:19-cr-00606-HB Document 92 Filed 12/22/20 Page 4 of 12



            After running a block to the east on West Alleghany

Avenue, Johnson turned right and headed south on Carlisle

Street.     All the officers except Officer Lally turned right onto

Carlisle Street to follow Johnson who then turned left into a

vacant lot.    Officer Lally testified at Johnson’s second trial

that he was familiar with the area and guessed where Johnson was

heading.     He drove another block to the east on West Allegheny

Avenue in the police SUV and turned right onto Rosewood Street

which parallels Carlisle Street.

            Officer Lally drove down Rosewood Street and stopped

in front of a wood fence to his right.         The wood fence ran along

the front of a vacant lot.       That lot connected to the lot into

which Johnson ran from Carlisle Street.         The two lots formed a

path between the two streets although a chain-link fence divided

the lots.    Just as Officer Lally guessed he would, Johnson

attempted to run through the lots to access Rosewood Street by

climbing over the chain-link and wood fences.

            By the time Johnson climbed to the top of the wood

fence on Rosewood Street Officer Lally was waiting on the other

side.   Johnson saw Officer Lally from the top of the wood fence,

let out a curse, and jumped back into the Rosewood Street lot.

Officer Lally, viewing Johnson through a gap in the fence, saw

him remove a gun from his waistband and discard it on the

ground.     Officer Lally testified:

                                    -4-
      Case 2:19-cr-00606-HB Document 92 Filed 12/22/20 Page 5 of 12



            This all took place in a matter of seconds.
            You [Johnson] jump down off the fence, you
            took that firearm out of your waistband,
            sir, you threw that firearm behind you, and
            then you went to look as if you were going
            to run back towards Carlisle Street, sir.
            And then you realized that Officers O’Hanlon
            and McCullough were already there, waiting
            for you. I’m the only one who had the front
            view of you, sir. I watched you do all this.

            Officer Lally detained Johnson and handed him over

through the gap in the wood fence to Officer McCullough who had

hurried around to Rosewood Street.      Officer O’Hanlon, who by

that time also walked around to Rosewood Street, made a record

of the gun which was loaded with 17 rounds of live ammunition.

            Johnson stipulated that before his arrest, he had been

convicted in a court of the Commonwealth of Pennsylvania of a

crime punishable by imprisonment for a term exceeding one year

and that the crime was a felony within the meaning of 18 U.S.C.

§ 922(g)(1).    He also stipulated that he had knowledge of the

conviction at the time of his arrest.       There was also

uncontested evidence that the gun was manufactured in South

Carolina.

            The jury found Johnson guilty of being a convicted

felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1).   The evidence was more than sufficient to sustain

the jury’s verdict.




                                  -5-
        Case 2:19-cr-00606-HB Document 92 Filed 12/22/20 Page 6 of 12



                                    III

            Johnson moves for a new trial on the ground that the

Court violated his right of confrontation by not permitting him

to cross-examine Officer Lally about investigations of the

Internal Affairs Division of the Philadelphia Police Department

(“IAD”) into an improper search he conducted in 2012 and

unauthorized overtime he received in 2020.          Johnson argues that

Officer Lally, who is the only officer that saw him discard the

gun, is a key Government witness.         Specifically, Johnson

maintains that questioning Officer Lally about the improper

search and unauthorized overtime was relevant to his general

character for truthfulness under Rule 608(b) of the Federal

Rules of Evidence.

            The Government disclosed to Johnson’s counsel before

the first trial that Officer Lally was found by IAD to have

improperly searched a home in North Philadelphia on May 14,

2012.   Officer Lally was interviewed by IAD in connection with

the search in August 2013.       He told IAD that he did not search

the home.    IAD found in March 2014 after interviewing several

other witnesses that Officer Lally had in fact searched the home

and that the search was in violation of Philadelphia Police

Department Policy.

            On September 15, 2020, before Johnson’s second trial,

the Government disclosed in a letter sent to his stand-by

                                    -6-
         Case 2:19-cr-00606-HB Document 92 Filed 12/22/20 Page 7 of 12



counsel that a complaint pending against Officer Lally at the

time of the first trial had thereafter been sustained by IAD on

May 4, 2020.     IAD found that Officer Lally had violated

Philadelphia Police Department Policy by failing to notify a

supervisor that he received notices to attend court proceedings

where he was not a necessary witness.          Officer Lally received

36.5 hours of unauthorized overtime as a result of attending the

court proceedings.2      None of the IAD’s findings or its

investigations into Officer Lally relate to Johnson.

            On the morning of jury selection at the second trial,

Johnson moved to cross-examine Officer Lally about the “Internal

Affairs investigation in which it was proven that he lied under

oath.”    As noted, Johnson sought to challenge on

cross-examination Officer Lally’s character for truthfulness

under Rule 608(b) of the Federal Rules of Evidence.            The Court

denied Johnson’s motion from the bench.          It ruled that “whatever

[Officer Lally] may or may not have done in some other

proceeding is collateral to this case.”          The Court determined




2.        The Government submitted to the Court a memorandum
prepared by IAD in March 2014. In the memorandum, IAD
summarized the investigation into Officer Lally’s improper
search in May 2012 and its interview of him in August 2013.
Also before the Court is the Government’s September 15, 2020
letter to Johnson’s stand-by counsel in which it disclosed IAD’s
determination that Officer Lally received unauthorized overtime.
The documentation does not state whether Officer Lally and the
various witnesses were under oath.
                                     -7-
      Case 2:19-cr-00606-HB Document 92 Filed 12/22/20 Page 8 of 12



that the IAD investigations were not relevant to this case, and

even if relevant and admissible, were highly prejudicial and

outweighed any probative value pursuant to Rule 403 of the

Federal Rules of Evidence.

          The Sixth Amendment to the United States Constitution

guarantees the criminally accused the right to confront

Government witnesses testifying against them.        Davis v. Alaska,

415 U.S. 308, 315 (1974).     This right of confrontation is not

only a right to confront a Government witness physically but to

cross-examine the witness to test his believability or the truth

of his testimony.     Id. at 316-17.

          A criminal defendant is permitted to cross-examine a

Government witness to explore “possible biases, prejudices, or

ulterior motives of the witness as they may relate directly to

issues or personalities in the case at hand.”        Davis, 415 U.S.

at 316.   “The partiality of a witness is subject to exploration

at trial, and is always relevant as discrediting the witness and

affecting the weight of his testimony.”       Id.   (internal

quotation removed).    “[T]he exposure of a witness’ motivation in

testifying is a proper and important function of the

constitutionally protected right of cross-examination.”          Id. at

316-17.

          It does not follow, however, that a defendant’s right

of confrontation prevents a trial judge from imposing limits on

                                  -8-
      Case 2:19-cr-00606-HB Document 92 Filed 12/22/20 Page 9 of 12



his inquiry into “the potential bias of a prosecution witness.”

Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).         As the

Supreme Court stated, trial judges “retain wide latitude . . .

to impose reasonable limits on such cross-examination based on

concerns about, among other things, harassment, prejudice,

confusion of the issues, the witness’ safety, or interrogation

that is repetitive or only marginally relevant.”         Id.

            Where evidence of specific conduct is offered to

attack a Government witness’ character for truthfulness, its

admission is governed by Rule 608(b) of the Federal Rules of

Evidence.    See United States v. Davis, 183 F.3d 231, 256-57 (3d

Cir. 1999).    Rule 608(b) provides:

            Specific Instances of Conduct. Except for a
            criminal conviction under Rule 609, extrinsic
            evidence is not admissible to prove specific
            instances of a witness’s conduct in order to
            attack or support the witness’s character for
            truthfulness. But the court may, on cross-
            examination, allow them to be inquired into
            if they are probative of the character for
            truthfulness or untruthfulness of: (1) the
            witness . . .

            In determining whether to allow cross-examination

concerning the truthfulness of a witness, the Court must

determine whether under Rule 403 of the Federal Rules of

Evidence the probative value of that evidence “is substantially

outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue


                                  -9-
      Case 2:19-cr-00606-HB Document 92 Filed 12/22/20 Page 10 of 12



delay, wasting time, or needlessly presenting cumulative

evidence.”   Fed. R. Evid. 403.     Rule 608(b) ties into Rule 403.

United States v. Bocra, 623 F.2d 281, 288 (3d Cir. 1980).

          Johnson cannot introduce the IAD investigations or any

findings therefrom into evidence if they are not probative of

Officer Lally’s character for truthfulness.         As our Court of

Appeals noted in Davis, such evidence would not only be hearsay

but inadmissible extrinsic evidence under Rule 608(b).          183 F.3d

at 257 n. 12.   Such evidence “sets the stage for a mini-trial

regarding a tangential issue of dubious probative value that is

laden with potential undue prejudice.”       Id.    Consequently, any

cross-examination of Officer Lally related to the IAD

investigations would have to be limited to whether he lied to

IAD about the search over seven years ago or failed to inform

his supervisor of the notices to attend court knowing he would

receive unauthorized overtime as a result.         If Officer Lally

were to deny this conduct, Johnson could not put before the jury

evidence to the contrary.     See id.; Fed. R. Evid. 608(b).

          The Court of course does not condone any infractions

by Officer Lally.    However, to the extent that Johnson sought to

ask him whether he lied to IAD or knowingly attended a court

proceeding as an unnecessary witness to obtain unauthorized

overtime, the Court determined that the dangers of unfair

prejudice to the Government, confusion of the issues, and

                                  -10-
         Case 2:19-cr-00606-HB Document 92 Filed 12/22/20 Page 11 of 12



misleading the jury substantially outweighed any probative

value.

             A finding that Officer Lally made a false statement to

IAD, a non-judicial body, some seven years ago that he did not

search a home offers little insight into his character for

truthfulness in this wholly unrelated court proceeding in 2020.

Officer Lally was also found to have received certain overtime

to which he was not entitled.         It is not clear whether this

infraction was an intentional violation of police directives and

whether the infraction involved a lack of truthfulness.

Cross-examination of Officer Lally into the specifics would be a

detour into tangential issues of questionable probative value

and again would be unfairly prejudicial to the Government and

confuse the issues before the jury.

             Finally, even if the improper search and unauthorized

overtime were probative of Officer Lally’s character for

truthfulness, Johnson’s conviction was not founded only on his

testimony.     Officers O’Hanlon and McCullough testified before

the jury that they observed Johnson grabbing his waistband as he

fled.    A video admitted at trial and played to the jury shows

Johnson running east on West Alleghany Avenue at times holding

his waistband.      Officer O’Hanlon saw a gun on the ground in the

lot in which Johnson was standing with his hands up.             Officer

O’Hanlon also observed Officer Lally recover the gun from the

                                     -11-
      Case 2:19-cr-00606-HB Document 92 Filed 12/22/20 Page 12 of 12



ground before giving it to him to be recorded as evidence.             No

miscarriage of justice occurred by excluding evidence that

Officer Lally made false statements to IAD in August 2013 or

received unauthorized overtime for attending court proceedings

in which he was not a necessary witness.        See Silveus, 542 F.3d

at 1004-05.   Again, the jury found Johnson guilty beyond a

reasonable doubt.

          Accordingly, the Court will deny the motion of William

Johnson for a new trial under Rule 33 of the Federal Rules of

Criminal Procedure.




                                  -12-
